             Case 4:19-cv-01751-DMR Document 30 Filed 08/05/19 Page 1 of 4




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539

 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092

10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13                                    OAKLAND DIVISION
14
     PETER TODD, an individual,                Case No.: 4:19-cv-01751-DMR
15
                  Plaintiff,                   DEFENDANT’S MOTION FOR
16                                             ADMINISTRATIVE RELIEF TO SEAL
     vs.                                       AND REDACT SECOND DECLARATION
17                                             OF JANE DOE (L.R. 7-11)
   SARAH MICHELLE REICHWEIN aka ISIS
18 AGORA LOVECRUFT, an individual,

19                Defendant.
20

21

22

23

24

25

26

27

28

                    DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF TO SEAL
                                    (No. 4:19-cv-01751-DMR)
              Case 4:19-cv-01751-DMR Document 30 Filed 08/05/19 Page 2 of 4




 1          Defendant, through undersigned counsel, hereby requests that the Court seal the attached

 2 Declaration of Jane Doe, signed on August 4, 2019 (“second” or “new” Decl. of Jane Doe) and

 3 allow defendant to file the unsealed, public facing copy with redactions as attached and

 4 described below.

 5          “Jane Doe” is a pseudonym. On July 15, 2019, defendant filed Jane Doe’s declaration

 6 (anonymously, but signed by the declarant’s in her own hand on July 14, 2019) as Exhibit A to

 7 the declaration of defense counsel, Ben Rosenfeld. (Dkt. #20-4.)

 8          On July 19, 2019, the Clerk sealed Dkt. #20-4, in response to a call from defense

 9 counsel, after defense counsel learned that Jane Doe’s identity could be divined

10 from geographical information contained in her declaration, pending defendant’s administrative

11 motion to seal. (Declaration of Ben Rosenfeld hereto.)

12          On July 19, 2019, defendant filed an administrative motion to seal his declaration and

13 attachments (including Jane Doe’s declaration, which had been filed together as one document),

14 in order to be able to re-file his declaration with a small portion of Jane Doe’s declaration

15 redacted. Plaintiff’s counsel stipulated to defendant’s request. (Dkt. #22.)

16          On July 30, 2019, the Court granted defendant’s request to seal and redact, directing

17 defendant to re-file counsel’s redacted declaration (redacting a small portion of Jane Doe’s

18 attached declaration. (Dkt. #28.) Defendant did so on the same day. (Dkt. #29.)

19          On August 4, 2019, Jane Doe signed a new declaration, identifying herself by her true

20 name and authenticating the same two screenshots of her message exchange with Defendant

21 Lovecruft as Lovecruft authenticated in their declaration. (Dkt. #20-3, Ex. 9.) Otherwise,

22 Doe’s new, 8/4/19 declaration is the same in substance as her original, 7/14/19 declaration.

23 Doe signed her declaration on condition that it be filed under seal, and that her true name, and

24 certain geographical information which could enable the public to identify her, be redacted from

25 public view. (See Decl. of Ben Rosenfeld hereto, and attached Decl. of Jane Doe, ¶ 1.) Doe

26 continues to express her fear of harassment and retaliation if her real name is revealed to the

27 public. (Id.)

28 / / /

                      DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF TO SEAL
                                    (No. 4:19-cv-01751-DMR) - 1
              Case 4:19-cv-01751-DMR Document 30 Filed 08/05/19 Page 3 of 4




 1          A party seeking to seal a judicial record bears the burden of demonstrating compelling

 2 reasons for the sealing “that outweigh the general history of access and the public policies

 3 favoring disclosure.” Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178-1179

 4 (2006) (internal quotations and citations omitted). “In turn, the court must conscientiously

 5 balance the competing interests of the public and the party who seeks to keep certain judicial

 6 records secret.” Id. at 1179 (internal quotations and citations omitted).

 7                  In general, compelling reasons sufficient to outweigh the public's interest in
                    disclosure and justify sealing court records exist when such court files might
 8                  have become a vehicle for improper purposes, such as the use of records to
                    gratify private spite, promote public scandal, circulate libelous statements, or
 9                  release trade secrets. [Citation.] The mere fact that the production of records
                    may lead to a litigant's embarrassment, incrimination, or exposure to further
10                  litigation will not, without more, compel the court to seal its records.
11

12 Id. (internal quotations and citations omitted).

13          Courts have found that safeguarding the identity of a rape victim furnishes justification

14 for sealing and redacting filed documents, and/or using a pseudonym for the victim. See Scott

15 v. Graham, 2016 U.S. Dist. LEXIS 159245, *3 (S.D.N.Y. 2016) (“Here, there is a compelling

16 reason to limit the general public’s access to the documents filed in this case: safeguarding the

17 identity of a rape victim.”); Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872

18 (7th Cir. 1997) (the use of “fictitious names [is] allowed when necessary to protect the privacy

19 of children, rape victims and other particularly vulnerable parties”); Doe v. Boulder Valley Sch.

20 Dist. No. RE-2, 2011 U.S. Dist. LEXIS 96937, *6 (sealing names of minor plaintiffs alleging

21 sexual assault, and finding that it was immaterial that defendants knew their identities where

22 they were trying to shield their identities from persons not associated with the defendants).

23          Here, Jane Doe has agreed that her new declaration may be filed on condition that it be

24 filed under seal and redacted as described above. She has stated that she was extremely

25 traumatized by the ordeal she describes, and she continues to express her fear that disclosure of

26 her identity could subject her to further trauma. (Does’ 7/14/19 Decl, Dkt. #29, ¶ 1; Doe’s new

27 (8/4/19) Decl., ¶¶ 1 and 6.) The public appetite for this case is already manifest in articles that

28 have appeared since defendant filed their anti-SLAPP motion, including in an article in which

                      DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF TO SEAL
                                    (No. 4:19-cv-01751-DMR) - 2
                Case 4:19-cv-01751-DMR Document 30 Filed 08/05/19 Page 4 of 4




 1 the author managed to locate and anonymously interview Jane Doe. 1

 2          Defendant Lovecruft relies on the information provided in Doe’s new declaration,

 3 including her identity, in order to refute Plaintiff Todd’s assertion that Lovecruft forged Doe’s

 4 original declaration and assertions. (Dkt. #24 - Decl. of Todd, ¶ 33.) Conversely, plaintiff

 5 cannot claim prejudice, both because the law supports the requested sealing and redaction, as

 6 discussed above, and because Doe’s second declaration is the same in substance as her first

 7 declaration.

 8          On August 5, 2019, defense counsel inquired of plaintiff’s counsel whether plaintiff

 9 would stipulate to this administrative motion to seal and redact Doe’s second declaration, and

10 plaintiff’s counsel agreed to stipulate to the motion. (Decl. of Ben Rosenfeld, hereto.)

11          WHEREFORE, defendant respectfully requests that the Court order that Jane Doe’s

12 second (8/4/19) declaration be filed under seal, and the public facing copy be filed with

13 redactions, as attached.

14

15
                                                  Respectfully Submitted,
16

17          Dated: August 5, 2019                 KWUN BHANSALI LAZARUS LLP
                                                  BEN ROSENFELD
18

19                                                By: /s/ Nicholas Roethlisberger
                                                  Nicholas Roethlisberger
20
                                                  Attorneys for Defendant
21                                                ISIS LOVECRUFT
22

23

24

25

26
            1
27          “Sexual Misconduct Allegations Emerge Against Bitcoin Coder Peter Todd,”
   Coindesk, July 17, 2019, https://www.coindesk.com/court-docs-detail-sexual-misconduct-
28 allegations-against-bitcoin-consultant-peter-todd.

                     DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF TO SEAL
                                   (No. 4:19-cv-01751-DMR) - 3
